Case 2:20-cv-00004-JRG Document 198-5 Filed 03/10/21 Page 1 of 26 PageID #: 5538




            EXHIBIT E
                      Case 2:20-cv-00004-JRG Document 198-5 Filed 03/10/21 Page 2 of 26 PageID #: 5539




                                      Exhibit E: Defendants’ and Intervenors’ Updated Trial Exhibit List
DX      Salazar’s  Exhibit Description                                                  Beginning Bates    Ending Bates      CONF CAT
No.     Objections                                                                      Number             Number
DX001              U.S. Patent No. 5,802,467                                            SALAZAR- 496       SALAZAR- 521           A
DX002              File History for U.S. Patent No. 5,802,467                           SALAZAR- 001       SALAZAR- 495           A
DX003   F, R       U.S. Patent No. 5,537,608 (“Beatty”)                                 HTC039243          HTC039258              A
DX004   R          U.S. Patent No. 5,179,680 (“Colwell”)                                HTC026211          HTC026245              A
DX005   R          U.S. Patent No. 5,410,326 (“Goldstein”)                              HTC026246          HTC026290              A
DX006   R          U.S. Patent No. 5,465,401 (“Thompson”)                               HTC026291          HTC026310              A
DX007   R          U.S. Patent No. 4,623,887 (“Welles”)                                 HTC038568          HTC038592              A
DX008   R          U.S. Patent No. 4,802,114 (“Sogame”)                                 HTC039235          HTC039242              A
DX009   R          U.S. Patent No. 4,866,434 (“Keenan”)                                 HTC038593          HTC038603              A
DX010   R          U.S. Patent No. 4,918,439 (“Wozniak”)                                HTC038604          HTC038791              A
DX011              U.S. Patent No. 5,138,649 (“Krisbergh”)                              Legible copy of    Legible copy of        A
                                                                                        SALAZAR- 268       SALAZAR-278
DX012 H, A, BE,                                “IBM Simon.” Wikipedia,                  HTC039190          HTC039193              A
      R              https://en.wikipedia.org/w/index.php?title=IBM_Simon&oldid=812
                     406507.
DX013 H, A, BE,      “Simonizing the PDA.” Byte.com, Dec. 1994,                         HTC039186          HTC039189              A
      R              https://archive.is/F5d06.
DX014 H, A, R        IBM Simon User’s Manual, 1994                                      HTC039194          HTC039234              A
DX015 R, 403, F      Molero-Castro, L., Description of Variables, Innovative Intelcom   SALAZAR-           SALAZAR-      CONF     B
                     Industries, January 10, 1995 [Salazar depo Ex. 2]                  CONFIDENTIAL-      CONFIDRENTAL
                                                                                        587                -595
DX016 R, 403, F      Disclosure Agreement Between L. Molero-Castro and J. Salazar        SALAZAR-            SALAZAR-    CONF     B
                     dated May 25, 1993 [Salazar depo Ex. 3]                             CONFIDENTIAL      CONFIDENTIAL-
                                                                                              - 578        578
DX017 R, 403, F      Contract Between L. Molero-Castro and J. Salazar dated July 2,     SALAZAR-           SALAZAR-      CONF     B
                     1993 [Salazar depo Ex. 4]                                          CONFIDENTIAL-      CONFIDENTIAL-
                                                                                        596                598
                     Case 2:20-cv-00004-JRG Document 198-5 Filed 03/10/21 Page 3 of 26 PageID #: 5540




DX018 R, O, 403,    Letter from J. Dimatteo to C. Spencer Requesting Prior Art Search    SALAZAR-          SALAZAR-          CONF   A
      F             dated January 6, 1995 [Salazar depo Ex. 5]                            CONFIDENTIAL-     CONFIDENTIAL
                                                                                         575                - 576
DX019 H, R, 403,    Letter from J. Salazar to D. Moloney/Motorola Broadband              SALAZAR-          SALAZAR-          CONF   A
      F             Communications Sector Regarding Patent License Agreement 1023         CONFIDENTIAL-     CONFIDENTIAL
                    dated July 30, 2006 [Salazar depo Ex. 8]                             577                - 577
DX020 R, 403, F,    Asset Assignment and Debt Satisfaction Agreement Between             SALAZAR-          SALAZAR-          CONF   A
      H             Innovative Intelcom Industries and Salazar dated December 14,        CONFIDENTIAL-     CONFIDENTIAL-
                    2006 [Salazar depo Ex. 9]                                            559               559
DX021 R, 403, F,    Draft of Letter from R. Eisert to S. Meyers/General Instrument       SALAZAR-          SALAZAR-          CONF   A
      A, H          Corporation Regarding Exclusive License Under U.S. Patent No.        CONFIDENTIAL-     CONFIDENTIAL-
                    5,138,649 dated March 3, 1995 [Salazar depo Ex. 10]                  574               574
DX022 R, 403, F,    Innovative Intelcom Industries Annual Meeting of Shareholders        SALAZAR-          SALAZAR-          CONF   A
      H             Presentation dated May 26, 1995 [Salazar depo Ex. 11]                CONFIDENTIAL-     CONFIDENTIAL-
                                                                                         611               616
        R, 403, F   U.S. Patent Pub. No. 2005/0054289 A1 (“Salazar ’489”) [Meyers                          HTC038567                A
DX023                                                                                    HTC038550
                    depo Ex. 14]
DX024    R, BSD,    Declaration and Power of Attorney of J. Salazar, L. Molero-Castro,   NONE              NONE                     A
          403, F    and R. Meyers for Provisional Patent Application 10/656633 dated
                    August 2003 [Meyers depo Ex. 15]
DX025 C/D           U.S. Patent No. 5,802,467                                            Legible copy of   Legible copy of          A
                                                                                         SALAZAR- 496      SALAZAR- 521
DX026 H, A, ILL,    Qualcomm Snapdragon 600 Processor APQ8064 Data Sheet at 19,          NONE              NONE                     A
      R             available onlineat https://www.qualcomm.com/documents/sn
                    apdragon-600-apq-8064-data-sheet [Wolfe’s Rebuttal
                    Noninfringement Report]
DX027 H, A, ILL,    Qualcomm Snapdragon 810 Processor                                    NONE              NONE                     A
      R             Product Brief, available online at
                    https://www.qualcomm.com/media/docum ents/files/snapdragpn-
                    810-processorproduct-brief
                    [Wolfe’s Rebuttal Noninfringement Report]
                      Case 2:20-cv-00004-JRG Document 198-5 Filed 03/10/21 Page 4 of 26 PageID #: 5541




DX028 H, A, R        AnandTech, “Qualcomm's Snapdragon                              NONE         NONE                B
                     801 (MSM8974AC): The New 32
                     -bit Flagship Until 805,” (Feb. 24, 2014),
                     available online at http://www.anandtech.com/show/7783/qua l
                     comms-snapdragon-801-msm8974ac-thenew032bitflagship-until-
                     805 [Wolfe’s Rebuttal Noninfringement Report]
DX029 H, A, ILL,     Qualcomm Snapdragon 801 Processor                              NONE         NONE                B
      R              Product Brief, available online at
                     https://www.qualcomm.com/media/docum ents/files/snapdragon-
                     801-processorproduct-brief.pdf
                     [Wolfe’s Rebuttal Noninfringement Report]
DX030 H, A, ILL,     BCM4330 Datasheet, available online at                         NONE         NONE                A
      R              http://www.datasheetq.com/datasheetdown
                     load/713750/1/Broadcom/BCM4330?lang= en


DX031   H, A, ILL,   BCM43353 Datasheet, available online at                        NONE         NONE                A
        R            http://pdf1.alldatasheet.com/datasheetpdf/vi
                     ew/828933/CYPRESS/BCM43353.html
                     [Wolfe’s Rebuttal Noninfringement Report]

DX032                PN544 datasheet, available online at                           NONE         NONE                A
                     http://www.datasheet4u.com/datasheetpdf/
                     NXPSemiconductors/PN544/pdf.php?id=70
                     6823 [Wolfe’s Rebuttal Noninfringement Report]


DX033   H, A, R      HTC-SC0005-63 (HtcIrInterfaceCpp)                              HTC-SC0005   HTC-SC0063   CONF   B
                     [Wolfe’s Rebuttal Noninfringement Report]
                 Case 2:20-cv-00004-JRG Document 198-5 Filed 03/10/21 Page 5 of 26 PageID #: 5542




DX034   H, A,   http://peel.freshdesk.com/support/solution s/                    NONE        NONE               B
        ILL     articles/19000008374-i-can-t-find-mytv- from-the-listprovided-
                [Wolfe’s Rebuttal Noninfringement Report]


DX035           International Distributor Agreement [Lai depo Ex 2]              HTC037528   HTC037547   CONF   A


DX036   C       HTC America, Inc. Invoice, June 17, 2013 [Lai depo Ex 2]         HTC037608   HTC037608   CONF   B


        C       HTC America, Inc. Invoice, August                                HTC037609   HTC037609   CONF   A
DX037           16, 2014
                [Lai depo Ex 2]
DX038   C       HTC America, Inc. Invoice, March 21, 2014 [Lai depo Ex 2]        HTC037610   HTC037610   CONF   A


DX039   C       HTC America, Inc. Invoice, April 3, 2015 [Lai depo Ex 2]         HTC037611   HTC037611   CON    A
                                                                                                         F

DX040   C       HTC America, Inc. Invoice, March 28, 2013 [Lai depo Ex 2]        HTC037612   HTC037612   CON    A
                                                                                                         F

DX041   C       HTC America, Inc. Invoice, March 30, 2013 [Lai depo Ex 2]        HTC037613   HTC037613   CON    B
                                                                                                         F

DX042   C       HTC America, Inc. Invoice, April 16, 2013                        HTC037614   HTC037614   CON    B
                                                                                                         F

DX043   C       HTC America, Inc. Invoice, March 3, 2015                         HTC037615   HTC037615   CON    B
                                                                                                         F
             Case 2:20-cv-00004-JRG Document 198-5 Filed 03/10/21 Page 6 of 26 PageID #: 5543




DX044   C   HTC America, Inc. Invoice, March 14, 2014                  HTC037616    HTC037616   CON   B
                                                                                                F

DX045   C   HTC America, Inc. Invoice, March 22, 2014                  HTC037617    HTC037617   CON   B
                                                                                                F

DX046   C   HTC America, Inc. Invoice, October 31, 2014                HTC037618    HTC037618   CON   B
                                                                                                F

DX047   C   HTC America, Inc. Invoice, October 31, 2014                HTC037619    HTC037619   CON   B
                                                                                                F

DX048   C   HTC America, Inc. Invoice, March 21, 2015                  HTC037620    HTC037620   CON   B
                                                                                                F

DX049   C   HTC America, Inc. Invoice, March 18, 2015                  HTC037621    HTC037621   CON   B
                                                                                                F

DX050   C   HTC America, Inc. Invoice, March 24, 2015                  HTC037622    HTC037622   CON   B
                                                                                                F

            Master Purchase Agreement (MPA) between Sprint and HTC     HTC038162    HTC038278   CON   A
DX051       Corp., May 19, 2008                                                                 F

DX052       Amendment 6 to MPA between Sprint and HTC Corp., June 9,   HTC038279    HTC038280   CON   A
            2010                                                                                F

DX053       HTC One (M8) for Windows User Guide                        HTC000396    HTC000508         B
         Case 2:20-cv-00004-JRG Document 198-5 Filed 03/10/21 Page 7 of 26 PageID #: 5544




DX054   HTC One (M8) for Windows Verizon User Guide           HTC000511         HTC000693   B


DX055   HTC One (M8) User Guide                               HTC001165         HTC001358   B


DX056   HTC One (M8) Verizon User Guide                       HTC001557         HTC001872   B


DX057   HTC One (M9) User Guide                               HTC001873         HTC002081   B


DX058   HTC One (M9) Sprint User Guide                        HTC002490         HTC002796   B


DX059   HTC One (M9) Verizon User Guide                       HTC003226         HTC003546   B


DX060   HTC One User Guide                                    HTC003734         HTC003914   B


DX061   HTC One Sprint User Guide                             HTC003915         HTC004151   B


DX062   HTC One User Guide                                    HTC004154         HTC004339   B


DX063   HTC One Verizon User Guide                            HTC004529         HTC004820   B
                Case 2:20-cv-00004-JRG Document 198-5 Filed 03/10/21 Page 8 of 26 PageID #: 5545




DX064          IR Remote Functional Specification for Sense 5.0, December 19,   HTC004821   HTC004876   CON   B
               2012                                                                                     F

DX065          HTC Gesture Remote, Sense 5.0, December 17, 2012                 HTC004891   HTC004932   CON   B
                                                                                                        F

DX066   H, A   MaxQ614 Datasheet, September 2012                                HTC011331   HTC011358         A


DX067          M7 Schematics, July 13, 2012                                     HTC016840   HTC016853   CON   A
                                                                                                        F

DX068          M7 Schematics, January 11, 2013                                  HTC020813   HTC020872   CON   A
                                                                                                        F

DX069          M8 Schematics, January 17, 2014                                  HTC024869   HTC024933   CON   A
                                                                                                        F

DX070          W8 Logic Specification, revised July 30, 2014                    HTC026864   HTC026904   CON   A
                                                                                                        F

DX071          W8 Schematics, July 30, 2014                                     HTC027441   HTC027506   CON   B
                                                                                                        F

DX072          M9 Schematics, January 16, 2015                                  HTC037548   HTC037599   CON   B
                                                                                                        F

DX073          M9 Block Diagram, November 7, 2014                               HTC038817   HTC038817   CON   A
                                                                                                        F
                      Case 2:20-cv-00004-JRG Document 198-5 Filed 03/10/21 Page 9 of 26 PageID #: 5546




DX074               Sense 5 Application Brief V1.3f, February 7, 2013               HTC029830   HTC030052   CON    A
                                                                                                            F

DX075   H, R, A     M7 Merchandising Proposal, April 16, 2013                       HTC030269   HTC030309   CON    B
                                                                                                            F

DX076   H, R, A,    HTC One - One Pager, May 22, 2013                               HTC030669   HTC030670          B
        BE

DX077   H, R, A,    HTC One Retail Store Training – HTC One Global Speaker Notes,   HTC031026   HTC031082   CON    B
        BE          June 11, 2013                                                                           F

        H, R, A,    Gartner - Forecast Analysis: Mobile                             HTC031912   HTC031937   CON    B
DX078   BE          Phone Production and Semiconductors,                                                    F
                    Worldwide, 2Q13 Update, July 16, 2013
DX079   H, R, A,    HTC Brand Tracking Research United States Report – H1 2013      HTC032361   HTC032428   CON    B
        BE                                                                                                  F

        H, R, A,    Gartner – Hype Cycle for Consumer                               HTC032690   HTC032783   CON    B
DX080   BE          Services and Mobile Applications, July 31, 2013                                         F

DX081   H, R, A,     Gartner – Market Trends: Production of                         HTC032990   HTC033002   CON    B
        BE           Smartphones by EMS Companies and                                                       F
                     ODMs, Worldwide, 2013, September
                     20,
                     2013
DX082   H, R, A, BE Gartner – Forecast Analysis: Devices,                           HTC033159   HTC033172   CONF   B
                    Worldwide, 3Q13 Update, October 9, 2013
                       Case 2:20-cv-00004-JRG Document 198-5 Filed 03/10/21 Page 10 of 26 PageID #: 5547




DX083 H, R, A, BE Gartner – Forecast Analysis: Consumer                              HTC033173   HTC033215   CONF   B
                  Electronics Semiconductor Revenue and
                  Unit Production, Worldwide, 3Q13
                  Update, October 10, 2013
DX084 H, R, A,    M8 Training Deck – The all new HTC One (M8), March 3, 2014         HTC034005   HTC034081   CONF   B
      BE

DX085   H, R, A,     HTC One M8 – One Pager, March 4, 2014                           HTC034082   HTC034083   CONF   B
        BE

        H, R, A      HTC USA Consumer Market Report – Data to Q1 2014 – Kantar       HTC034496   HTC034570   CONF   B
DX086                World Panel, May 9, 2014

        H, R, A      HTC USA Consumer Market Report – Data to Q2 2014 – Kantar       HTC035096   HTC035167   CONF   B
DX087                World Panel, August 13, 2014

DX088   H, R, A, BE W8 Poster 22x28, August 13, 2014                                 HTC035172   HTC035172          B


DX089   H, R, A,     HTC M9 v. G4 - One Pager, July 14, 2015                         HTC036655   HTC036656          B
        BE

DX090   H, R, A, BE HTC US Consumer Market Report Q3 2015 –Kantar World Panel,       HTC036657   HTC036723   CONF   B
                    October 20, 2015

        R, BSD,     Plaintiff Joe Andrew Salazar’s Second                            NONE        NONE               B
        403, MIL, H Amended Responses and Objections to Defendant HTC
DX091               Corporation’s First Set of Interrogatories (Nos. 1-12), served
                    September 7, 2017
                     Case 2:20-cv-00004-JRG Document 198-5 Filed 03/10/21 Page 11 of 26 PageID #: 5548




DX092   R, BSD,     Plaintiff’s First Amended Original                                  NONE   NONE             B
        403, MIL,   Complaint for Patent Infringement, Dkt.
        H           17, Salazar v. HTC Corp., No. 2:16-cv01096- JRG-RSP (E.D. Tex.
                    Apr. 10, 2017)

DX093   R, BSD,     Plaintiff’s Second Amended Original Complaint for Patent            NONE   NONE             B
        403, MIL,   Infringement, Dkt.
        H           44, Salazar v. HTC Corp., No. 2:16-cv01096- JRG-RSP (E.D. Tex.
                    June 15, 2017)

        R, BSD,     Plaintiff Joe Andrew Salazar’s Responses and Objections to          NONE   NONE      CONF   B
        403, MIL,   Defendant HTC
DX094   H           Corporation’s First Set of Interrogatories,
                    Salazar v. HTC Corp., No. 2:16-cv01096- JRG-RSP (E.D. Tex.
                    June 8, 2017)

        R, BSD,     Plaintiff Joe Andrew Salazar’s First                                NONE   NONE      CONF   B
DX095   403, MIL,   Amended Responses and Objections to Defendant HTC
        H           Corporation’s First Set of Interrogatories, Salazar v. HTC Corp.,
                    No. 2:16-cv-01096-JRG-RSP (E.D. Tex.
                    July 21, 2017)

        R, BSD,     Plaintiff Joe Andrew Salazar’s Second                               NONE   NONE      CONF   B
DX096   403, MIL,   Amended Responses and Objections to Defendant HTC
        H           Corporation’s First Set of Interrogatories, Salazar v. HTC Corp.,
                    No. 2:16-cv-01096-JRG-RSP (E.D. Tex.
                    Sept.
                    7, 2017)
                      Case 2:20-cv-00004-JRG Document 198-5 Filed 03/10/21 Page 12 of 26 PageID #: 5549




        H, A, R,     Single Chip IEEE 802.11™ a/b/g/n                                       NONE   NONE   A
DX097   BE           MAC/Baseband/Radio with Integrated
                     Bluetooth® 4.0 + HS and FM
                     Transceiver (“BCM43330 Datasheet”)
                     [Ex. B to Wolfe’s Rebuttal Noninfringement Report]
        H, A, R,     Single-Chip 5G Wi-Fi IEEE 802.11ac                                     NONE   NONE   A
DX098   BE           2×2 MAC/Baseband/Radio with
                     Integrated Bluetooth 4.1, FM Receiver, and Wireless Charging
                     (“CYW4356
                     Datasheet”)
                     [Ex. C to Wolfe’s Rebuttal
                     Noninfringement Report]
        H, A, R,     Single Chip IEEE 802.11 a/b/g/n                                        NONE   NONE   A
DX099   BE           MAC/Baseband/Radio with
                     Integrated Bluetooth 4.0 + HS and
                     FM Receiver (“BCM4334
                     Datasheet”)
                     [Ex. D to Wolfe’s Rebuttal
                     Noninfringement Report]
DX100   H, A, ILL,   TXS0102 2-Bit Bidirectional Voltage-Level                              NONE   NONE   B
        R            Translator for Open-Drain and Push-Pull Applications at 1 (available
                     online at https://www.ti.com/lit/ds/symlink/txs0102.p df)
                     [Wolfe’s Rebuttal Noninfringement Report]



        H, A, ILL,   Qualcomm Snapdragon 810 Processor Product Brief (available             NONE   NONE   B
DX101   R            online at https://www.qualcomm.com/system/files/d
                     ocument/files/snapdragon_product_brief_8
                     10_0.pdf)
                     [Wolfe’s Rebuttal Noninfringement Report]
                      Case 2:20-cv-00004-JRG Document 198-5 Filed 03/10/21 Page 13 of 26 PageID #: 5550




        H, A, BE     WCN3680B/WCN3660B Device                                        NONE    NONE         B
                     Specification (available online at
DX102                https:/developer.qualcomm.com/qfile/35297/lm80-p0436-
                     70_b_wcn3680bwcn3660b_devicespecifica t ion.pdf)
                     [Wolfe’s Rebuttal Noninfringement Report]
        H, A, R     Android Developers > Docs > Reference > SQLiteOpenHelper         NONE    NONE         B
                    (available online at https://developer.android.com/reference/a
DX103               ndroid/database/sqlite/SQLiteOpenHelpe r) [Wolfe’s Rebuttal
                    Noninfringement Report]


        H, A, R,   IR Emitter and Detector Product Data Sheet LTE-C9301 (available   NONE    NONE         B
DX104   ILL, R, BE online at https://optoelectronics.liteon.com/upload/d
                   o wnload/DS50-2002-011/LTE-
                   C9301%20DATA%20SHEET.pdf)
                   [Wolfe’s Rebuttal Noninfringement Report]


        H, A, ILL, R Single-Chip 5G WiFi 802.11ac                                    NONE    NONE         B
DX105                MAC/Baseband/Radio with Bluetooth
                     4.0+HS & FM Receiver (available online at
                     https://www.broadcom.com/products/wirele ss/wireless-lan-
                     infrastructure/bcm4335)
                     [Wolfe’s Rebuttal Noninfringement Report]

        H, A, R,   IR Emitter and Detector Product Data Sheet LTE-C9301 (available   NONE    NONE         B
DX106   ILL, R, BE online at https://www.mouser.com/datasheet/2/239/
                   L TE-C9301%20DATA%20SHEET-
                   1115967.pdf)
                   [Wolfe’s Rebuttal Noninfringement Report]
                    Case 2:20-cv-00004-JRG Document 198-5 Filed 03/10/21 Page 14 of 26 PageID #: 5551




        H, A,      Technical Data Sheet Infrared MIDLED LED IR91-                    NONE          NONE          B
DX107   R, BE      01C/L491/2R (available online at
                   https://everlighteurope.com/index.php?co
                   ntroller=attachment?id_attachment=4913
                   ) [Wolfe’s Rebuttal Noninfringement Report]


DX108   H, A, R    AnyMote Home – Any Device.                                        NONE          NONE          B
                   One Remote.
                   [Exhibit E to Wolfe’s Rebuttal
                   Noninfringement Report]
DX109   H, A, R    AnyMore Smart Universal Remote on the App Store                   NONE          NONE          B
                   [Exhibit F to Wolfe’s Rebuttal
                   Noninfringement Report]

DX110   H, A, R    AnyMote Universal Remote + WiFi                                   NONE          NONE          B
                   Smart Home Control – Apps on Google
                   Play [Exhibit G to Wolfe’s Rebuttal
                   Noninfringement Report]
        H, A, R,   All-in-one Media Remote Control using                             NONE          NONE          B
        ILL        AnyMote (available online at https://blog.anymote.io/all-in-
DX111              onemedia- remote-control-using-anymote- 7ad3ede93d7)
                   [Exhibit G to Wolfe’s Rebuttal
                   Noninfringement Report]


                   United States Patent and Trademark Office Notice of Recordation   SALAZAR-553   SALAZAR-554   B
DX112              of
                   Assignment Document, Reel/Frame:
                   014481/0008
        R, 403     Asset Assignment and Debt Satisfaction                            SALAZAR-559   SALAZAR-559   B
DX113              Agreement Between Innovative Telecom Services and Joe Andrew
                   Salazar
                      Case 2:20-cv-00004-JRG Document 198-5 Filed 03/10/21 Page 15 of 26 PageID #: 5552




DX114                AT&T Inc. Form 10-K for the fiscal year ended December 31,         NONE   NONE       B
                     2019 [Bakewell and Rowe Rebuttal Expert
                     Report Regarding Damages]

DX115                T-Mobile US, Inc. Form 10-K for the fiscal year ended December     NONE   NONE       B
                     31, 2019 [Bakewell and Rowe Rebuttal Expert
                     Report Regarding Damages]

DX116                T-Mobile US, Inc. Form 10-Q for the period ended June 30, 2020     NONE   NONE       B
                     [Bakewell and Rowe Rebuttal Expert
                     Report Regarding Damages]

DX117                Sprint Corporation Form 10-K for the fiscal year ended March 31,   NONE   NONE       B
                     2019 [Bakewell and Rowe Rebuttal Expert
                     Report Regarding Damages]

DX118                Verizon Communications Inc. Form 10K for the fiscal year ended     NONE   NONE       B
                     December 31,
                     2019 [Bakewell and Rowe Rebuttal
                     Expert Report Regarding Damages]
        H, A, ILL,   Cellco Partnership, Bloomberg (available online at                 NONE   NONE       B
DX119   R            https://www.bloomberg.com/profile/compa
                     ny/VZW:US)
                     [Bakewell and Rowe Rebuttal Expert
                     Report Regarding Damages]

DX120                HTC Annual Report for the year ended December 31, 2016             NONE   NONE       B
                     [Bakewell and Rowe Rebuttal Expert
                     Report Regarding Damages]
                     Case 2:20-cv-00004-JRG Document 198-5 Filed 03/10/21 Page 16 of 26 PageID #: 5553




DX121               HTC Corporation Annual Report for the year ended December 31,   NONE        NONE               B
                    2019 [Bakewell and Rowe Rebuttal Expert
                    Report Regarding Damages]

        H, A       “Company Overview,” HTC Corporation                              NONE        NONE               B
DX122              website (available online at https://www.htc.com/us/about/).

        H, A, BE   115 “Company Overview of HTC                                     NONE        NONE               B
                   America, Inc.,” Bloomberg website
DX123              (available online at
                   http://www.bloomberg.com/research/stocks
                   /
                   private/snapshot.asp?privcapId=3687139 5

DX124              HTC 2015 Annual Report                                           HTC038012   HTC038160


        H, A       “Company Overview,” HTC website                                  NONE        NONE               B
DX125              (available online at http://www.htc.com/us/).

DX126              Master Purchase Agreement Between                                HTC038818   HTC038973   CONF   B
                   HTC Corporation and AT&T Mobility LLC

DX127              Purchase and Sale Agreement between Verizon Wireless and HTC     HTC039062   HTC039907   CONF   B
                   Corporation

DX128              HTC Sales Spreadsheet                                            HTC036724   HTC036724   CONF   A


        H, A       HTC America, Inc. Independent                                    HTC037651   HTC037697   CONF   B
DX129              Auditor’s Report and Financial
                   Statements, date December 31, 2013
                     Case 2:20-cv-00004-JRG Document 198-5 Filed 03/10/21 Page 17 of 26 PageID #: 5554




        H, A       HTC America, Inc. Independent                                          HTC037678   HTC037705   CONF   B
DX130              Auditor’s Report and Financial
                   Statements, date December 31, 2014
        H, A       HTC America, Inc. Independent                                          HTC037623   HTC037650   CONF   B
DX131              Auditor’s Report and Financial
                   Statements, date December 31, 2015
        ILL, R      “Smartphones,” HTC Corporation                                        NONE        NONE               B
DX132               website (available online at http://www.htc.com/us/smartphones-
                    b/).
DX133               HTC Corporation Annual Report for the year ended December 31,         NONE        NONE               B
                    2012 [Bakewell and Rowe Rebuttal Expert
                    Report Regarding Damages]

DX134               HTC Corporation Annual Report for the year ended December 31,         NONE        NONE               B
                    2011

                    HTC 2019 Annual Report, (available online at                          NONE        NONE               B
DX135               https://investors.htc.com/en/financial- information/annualreports/)


DX136               2013 HTC Annual Report                                                HTC037706   HTC037867          B


DX137   H, A, BE    HTC One (M8) Windows Edition                                          HTC034349   HTC034352   CONF   B
                    Presentation

DX138   H, A, BE    W8 Sense Features Presentation                                        HTC034462   HTC034474   CONF   B
                  Case 2:20-cv-00004-JRG Document 198-5 Filed 03/10/21 Page 18 of 26 PageID #: 5555




        H, A,    “Sense TV is Going Away: Here’s What You Need to Know,”           NONE        NONE               B
        ILL, R   HTC Corporation website, April 23, 2015 (available online at
DX139            http://blog.htc.com/2015/04/sense-tvgoing- away-need-know/).


DX140   H, BE    One M7, M8, W8 and M9 Component Cost                              HTC038161   HTC038161   CONF   A


        R        “Eighteenth Report,” Federal                                      NONE        NONE               B
                 Communications Commission,
DX141            December 23, 2015 (available online at
                 https://www.fcc.gov/document/18th- mobile-wireless-competition-
                 report),
DX142            Master Purchase Agreement Between AT&T and HTC                    ATT013649   ATT013761   CONF   B


DX143            T-Mobile Sales Data Spreadsheet                                   TMO000541   TMO000542   CONF   A


DX144            License and Services Agreement between HTC and Peel               HTC029545   HTC029616   CONF   A
                 Technologies, Inc.

DX145            HTC One (M8) for Windows User Guide                               ATT000001   ATT000124          B


DX146            HTC One M9 User Guide                                             ATT000125   ATT000321          B


DX147            HTC One (M8) User Guide                                           ATT000502   ATT000707          B
                     Case 2:20-cv-00004-JRG Document 198-5 Filed 03/10/21 Page 19 of 26 PageID #: 5556




DX148   H, A, BE,   Designed like no other: the all-new HTC One (M8) one pager   ATT000712   ATT000712          B
        R, C/D

DX149   H, A, BE,   HTC M8 – Paid Search Presentation                            ATT002282   ATT002284          B
        R

DX150   H, A, BE,   Designed like no other: the all-new HTC One one pager        ATT002288   ATT002288          B
        R, C/D

DX151   H, A, BE,   “We’re about to launch an amazing new                        ATT002292   ATT002292          B
                    HTC device” ATT webpage

DX152   H, A, BE,   Designed like no other: the all-new HTC One (M8) one pager   ATT002303   ATT002303          B
        R, C/D

DX153   H, A, BE    “AT&T Business Direct | Premier                              ATT002338   ATT002338          B
                    Premier Opt-In Advantage” ATT Webpage

DX154   H, A, BE    HTC One Webpage on ATT Site                                  ATT002455   ATT002455          B


DX155               HTC One (M8) User Guide                                      SPR000850   SPR001120          B


DX156   H, A, BE    The new HTC One M9 Overview Deck                             SPR020079   SPR020085   CONF   B


DX157   H, A, BE    HTC One (E8) Overview Deck                                   SPR020086   SPR020095   CONF   B
                    Case 2:20-cv-00004-JRG Document 198-5 Filed 03/10/21 Page 20 of 26 PageID #: 5557




DX158   H, A, BE   HTC One Device Launch and Support Product Brief        SPR020142        SPR020153    CONF   B


DX159   H, A       Sprint Quick Reference Brief for HTC One               SPR020154        SPR020157    CONF   B


DX160   H, R, A,   HTC One National Retail Training                       SPR020160        SPR020173    CONF   B
        BE

DX161   H, A, BE   Introducing the HTC One M9 One Pager                   SPR020231        SPR020232           B


DX162   H, A       Getting Started Guide HTC One                          TMO000001        TMO000002           B


DX163   H, A       Getting Started Guide HTC One M8 for Windows           TMO000003        TMO000004           B


DX164   H, A       Getting Started Guide HTC One M9                       TMO000005        TMO000006           B


DX165              Your HTC One (M8) User Guide                           TMO000007        TMO000208           B


DX166              HTC One (M8) for Windows User Guide                    TMO000209        TMO000332           B


DX167              User Guide HTC One M9                                  TMO000333        TMO000539           B
                      Case 2:20-cv-00004-JRG Document 198-5 Filed 03/10/21 Page 21 of 26 PageID #: 5558




DX168                User Guide for HTC One M9                                         VZN000001      VZN000336             B


DX169                User Guide for HTC One M8                                         VZN000337      VZN000666             B


DX170                User Guide for HTC One M8 for Windows                             VZN000667      VZN000870             B


DX171   H, R, 403    Asset Assignment from Salazar to Innovative Intelcom Industries   SALAZAR-       SALAZAR-       CON    B
                                                                                       CONFIDENTIAL   CONFIDENTIAL   F
                                                                                       -560           -577
DX172   H, R, 403    Settlement Agreement between Mozly Tech LLC and HTC               HTC036774      HTC036787      CON    B
                                                                                                                     F

        H, R, 403    Settlement and Non-Exclusive Patent                               HTC036807      HTC036824      CON    B
DX173                License Agreement between Magnacross LLC and HTC                                                F
                     Corporation
DX174               ATT Sales Spreadsheet                                              ATT003480      ATT003549      CONF   A


DX175               T-Mobile Sales Document                                            TMO001517      TMO001517      CONF   A


DX176               Sprint Sales Document                                              SPR000835      SPR000838      CONF   A


        H, R, A     HTC America, Inc. Independent                                      HTC037868      HTC038011      CONF   B
DX177               Auditor’s Report and Financial
                    Statements, dated December 31, 2014
                       Case 2:20-cv-00004-JRG Document 198-5 Filed 03/10/21 Page 22 of 26 PageID #: 5559




        H, R, A      Market Share: PCs, Ultramobiles and                             NONE        NONE               B
DX178                Mobile Phones, All Countries, 1Q18 Update,” Gartner, 2018

        H, R, A      Market Share: PCs, Ultramobiles and                             NONE        NONE               B
DX179                Mobile Phones, All Countries, 2Q20 Update,” Gartner, 2020

        H, R, 403,   First Amendment to the License and Services Agreement between   HTC036390   HTC036394   CONF   B
DX180   A            HTC
                     Corporation and Peel Technologies, Inc.
DX181   A            Evaluation agreement between Peel                               HTC035025   HTC035027   CONF   B
                     Technologies, Inc. and HTC Corporation

      H, R, 403, A Release and Settlement Agreement between HTC                      HTC036642   HTC036646   CONF   B
DX182              Corporation and Peel Technologies, Inc.

        A            Marketing Services Agreement between HTC Corporation and Peel   HTC036649   HTC036654   CONF   B
DX183                Technologies, Inc.

        H, R, 403,   Release Terms between BlueBonnet                                HTC036725   HTC036736   CONF   B
DX184   A            Telecommunications, LLC and HTC Corporation

DX185   H, R, 403,   Release Terms between LX Tech, LLC and HTC Corporation          HTC036737   HTC036743   CONF   B
        A

DX186   H, R, 403,   Release Terms between Dynamic                                   HTC036744   HTC036754   CONF   B
        A            Hosting Company LLC and HTC Corporation

DX187   H, R, 403,   Release Agreement between Pico Byte Systems, LLC and HTC        HTC036755   HTC036762   CONF   B
        A            Corporation
                       Case 2:20-cv-00004-JRG Document 198-5 Filed 03/10/21 Page 23 of 26 PageID #: 5560




DX188   H, R, 403,   Release Agreement between Nonend Inventions, N.V. and HTC      HTC036790   HTC036806   CONF   B
        A            Corporation

        H, R,        2G/3G Patent License Agreement between Interdigital            HTC039500   HTC039517   CONF   B
DX189   403,         Technology Corp. and High Tech Computer Corp.
        A
        H, R, 403,   Patent License Agreement Between                               HTC039518   HTC039634   CONF   B
DX190   A            Radio Telephony System Products and Nokia Corporation

DX191   H, R, 403,   Amendment to IPR Licence Agreement between Nokia and HTC       HTC039635   HTC039648   CONF   B
        A

DX192   H, R, 403,   Patent License Agreement between HTC Corporation and Thomson HTC039649     HTC039665   CONF   B
        A            Licensing

DX193   H, R, 403,   Global Patent License Agreement between                        HTC039666   HTC039679   CONF   B
        A            Telefonaktiebolaget LM Ericsson and HTC

DX194   H, R, 403,   Confidential Patent Covenant Agreement between Microsoft and   HTC039680   HTC039691   CONF   B
        A            HTC

DX195   H, R, 403,   Second Amendment between Nokia and HTC Corporation             HTC039692   HTC039703   CONF   B
        A

        H, R, 403,   Patent License and Settlement                                  HTC039704   HTC039845   CONF   B
DX196   A            Agreement between HTC America, Inc., HTC Corp., S3 Graphics
                     Co., Ltd. and Apple Inc.

                     Joe Andrew Salazar’s Responses and                             NONE        NONE               B
DX197                Objections to Defendants’ First Set of
                     Interrogatories, dated September 21, 2020
           Case 2:20-cv-00004-JRG Document 198-5 Filed 03/10/21 Page 24 of 26 PageID #: 5561




         Joe Andrew Salazar’s Supplemental                                 NONE         NONE                B
DX198    Responses and Objections to
         Defendants’ Interrogatories Nos. 14-15, and 21, dated February
         11, 2021

DX       Joe Andrew Salazar’s Responses and                                NONE         NONE                B
199      Objections to Defendants’ First Set of
         Requests for Admission, dated
         September 21, 2020
         Joe Andrew Salazar’s Supplemental                                 NONE         NONE                B
DX200    Responses and Objections to Defendants’ Requests for Admissions
         Nos. 21-34, dated February 11, 2021

         Joe Andrew Salazar’s Complaint Against                            NONE         NONE                B
         AT&T Mobility LLC, Sprint/United
DX201    Management Company, T-Mobile USA,
         Inc. and Cellco Partnership d/b/a Verizon
         Wireless, dated June 18, 2019
         Joe Andrew Salazar’s First Amended                                NONE         NONE                B
         Complaint Against AT&T Mobility
DX202    LLC, Sprint/United Management
         Company, T- Mobile USA, Inc. and
         Cellco Partnership d/b/a Verizon
         Wireless, dated July 19, 2019
 DX203    Marketing Content for HTC One M8                                 ATT0001109   ATT0001139          A

 DX204   HTC One M8 Device Details Webpage                                 ATT0001141   ATT0001141          A

 DX205   Product Mono Brief for Marketing Teams                            ATT0001193   ATT0001214   CONF   A

 DX206   Incremental Product Launch HTC One M9                             ATT0002347   ATT0002347   CONF   A
                   Case 2:20-cv-00004-JRG Document 198-5 Filed 03/10/21 Page 25 of 26 PageID #: 5562




DX207             AT&T HTC One Draft News Release                                      ATT0002348        ATT0002349   CONF   A


DX208             HTC One M9 Overview                                                  ATT0002446        ATT0002446          A

DX209             Consumer Smart Phone Demand Report February 19, 2014                 SPR0001131        SPR0001174   CONF   A

DX210             Getting Started Guide HTC One LTE (M8)                               TMO00001          TMO00002            A

DX211             Getting Started Guide HTC One LTE (M8 for Windows)                   TMO00003          TMO00004            A



                                                     SALAZAR’S OBJECTION KEY

                  ABBREVIATIONS FOR SALAZAR’S OBJECTIONS TO DEFENDANTS’ AND
                                       INTERVENORS’ EXHIBIT LIST
        R = Lacks Relevance (FRE 401/402)      MIL = Subject to motion in limine
        H = Hearsay (FRE 802)                         A = Lacks authentication (FRE 901)
        O = Improper Opinion (FRE 701/702)            NT = Contains text in a foreign language that is
                                                      not translated into English
        F = Lacks Foundation/Speculative (FRE 602)    26(a) = Exhibit inadmissible during expert
                                                      testimony where expert did not disclose
                                                      document in deposition or expert report
                                                      served pursuant to Fed. R Civ. P 26(a)(2)(B)
        V = Vague/Ambiguous                           I = Improper/Incomplete Document
        P = Protected by Privilege                    S = Speculation
        408 = Settlement (FRE 408)                    403 = Unduly prejudicial/confusion/waste of
                                                      time/misleading (FRE 403)
            Case 2:20-cv-00004-JRG Document 198-5 Filed 03/10/21 Page 26 of 26 PageID #: 5563




LC = Legal Conclusion                          AF = Assumes facts not in evidence
C or D = Cumulative/Duplicated Exhibit         M = Contains more than one documents or is
                                               an improper collection of documents
BE = Best Evidence (FRE 1001-1008)             703 = relied upon by expert, but otherwise
                                               inadmissible (FRE 703)
ILL = Illegible/inaccessible/unavailable url   U = Untimely (e.g., not produced in discovery)
ID = Incorrect Description                     BSD = Beyond scope of parties’ discovery order
